                                         UNITED STATES DISTRICT COURT 
                                        WESTERN DISTRICT OF KENTUCKY 
                                            BOWLING GREEN DIVISION 
                                       CIVIL ACTION NO. 1:18‐CV‐00029‐LLK 
 

LESLIE ANN MORRIS                                                                               PLAINTIFF 

v. 

NANCY A. BERRYHILL, Acting Commissioner of Social Security                                      DEFENDANT 

                                   MEMORANDUM OPINION AND ORDER 

        This matter is before the Court on Plaintiff's complaint seeking judicial review, pursuant to the 

fourth sentence of 42 U.S.C. § 405(g), of the final decision of the Commissioner finding that her disability 

ended on December 9, 2011.  Plaintiff’s fact and law summary is at Docket # 15, and her motion for a 

remand pursuant to the sixth sentence of Section 405(g) is at Docket # 16.  Defendant’s responsive fact 

and law summary and response in opposition to Plaintiff’s motion are at Docket # 17.  The parties have 

consented to the jurisdiction of the undersigned magistrate judge to determine this case, with any appeal 

lying before the Sixth Circuit Court of Appeals.  (Docket # 11.)  The matter is ripe for determination. 

        Because the administrative law judge’s (“ALJ’s”) decision is supported by substantial evidence and 

is in accord with applicable legal standards, and because Plaintiff has not shown that a “sentence six” 

remand  is  warranted,  the  Court  will  DENY  Plaintiff’s  motion  for  a  remand  (Docket  #  16),  AFFIRM  the 

Commissioner’s final decision, and DISMISS Plaintiff’s complaint. 

                                  Background facts and procedural history 

        On  April  29,  2008,  the  Social  Security  Administration  found  Plaintiff  to  be  disabled.  

[Administrative Record (“AR”) 34, 799.]  On December 9, 2011, as part of its continuing disability review, 

the Administration found that Plaintiff’s disability ended in December 2011.  [AR 34, 832.]  The finding 

was affirmed on multiple levels of administrative review, including a hearing and decision by a disability 

hearing officer, and Plaintiff eventually requested review by an ALJ.  [AR 858‐68, 886.]  The ALJ conducted 



                                                        1 
 
an administrative hearing [AR 751‐98] and, on December 13, 2016, issued a decision affirming the prior 

decisions  and  finding  that  Plaintiff’s  “disability  ended  on  December  9,  2011,  and  the  claimant  has  not 

become disabled again since that date.”  [AR 46.]  The ALJ’s decision became the Commissioner’s final 

decision, subject to this judicial review, when the Appeals Council found no basis for changing the ALJ’s 

decision.  [AR 1‐4.] 

                               Legal standards governing cessation of disability 

         In cessation of disability cases, the central question is whether Plaintiff’s medical impairments 

have improved to the point she is now able to perform substantial gainful activity.  Kennedy v. Comm’r of 

Soc. Sec., 247 F. App’x 761, 764 (6th Cir. 2007) (citing 42 U.S.C. § 423(f)(1)).  Improvement is measured 

from  “the  most  recent  favorable  decision”  that  the  claimant  was  disabled.    Id.  (quoting  20  C.F.R.  § 

404.1594(b)(1)).  There is no presumption of continuing disability.  Id. (citing Cutlip v. Sec’y of Health & 

Human  Services,  25  F.3d  284  n.  1  (6th  Cir.  1994)).    Instead,  the  Commissioner  applies  the  procedures 

outlined in 20 C.F.R. §§ 404.1594 and 416.994 to determine whether Plaintiff’s disability ended and she is 

now able to work.  Id. 

         The first part of the evaluation process focuses on medical improvement, which is defined as “any 

decrease in the medical severity of your impairment(s) which was present at the time of the most recent 

favorable medical decision that you were disabled or continued to be disabled.”  Id. at 764‐65 (quoting 20 

C.F.R.  §  404.1594(b)(1)).    A  determination  of  medical  improvement  “must  be  based  on  changes 

(improvement) in the symptoms, signs and/or laboratory findings associated with your impairment(s).”  

Id. at 765 (quoting 20 C.F.R. § 404.1594(b)(1)).  Additionally, the medical improvement must be related to 

Plaintiff’s ability to work, which is the case only “if there has been a decrease in the severity ... of the 

impairment(s) present at the time of the most recent favorable medical decision and an increase in your 

functional capacity to do basic work activities.”  Id. (quoting 20 C.F.R. § 404.1594(b)(3)). 




                                                         2 
 
              The  second  part  of  the  evaluation  process  relates  to  Plaintiff’s  ability  to  engage  in  substantial 

gainful  activity.    Id.    The  evaluation  incorporates  many  of  the  standards  governing  initial  disability 

determinations.  Id. (citing 20 C.F.R. § 404.1594(f)).   

                                                               The ALJ’s decision 

              On April 29, 2008, the Administration found Plaintiff to be disabled because she suffered from 

borderline  intellectual  functioning  and  a  mood  disorder  rendering  her  unable  to  relate  adequately  to 

others and regularly complete tasks over a 40 hour work week.  [AR 37, 1272.]   

              On  December  13,  2016,  the  ALJ  found  that  (relative  to  her  condition  on  April  29,  2008),  as  of 

December 9, 2011, Plaintiff experienced a medical improvement related to her ability work.  [AR 39.]  In 

support of this finding, the ALJ cited the November 15, 2011 examination findings of certified psychologist 

Ollie  C.  Dennis,  Ed.D.;  Plaintiff’s  mental  health  treatment  records;  and  her  testimony  regarding  her 

activities of daily living (ADLs).  [Id.]  Specifically, Dr. Dennis observed no “instances of disability”; assigned 

a global assessment of functioning (GAF) of 581; and noted that Plaintiff was not taking any medication 

for depression.  [Id. referencing findings, AR 1307‐13.]  Treatment records indicated a GAF score of 55 and 

ability to do ADLs with medication.  [Id. referencing records, AR 1525, 1531, 1536.]  Plaintiff testified that 

she cooks, does household chores, slept in a van while camping, went on spring break in 2016, plays cards 

almost every night, and recently went to a Chinese buffet.  [Id. referencing testimony, AR 757‐80.]   

              The ALJ found that Plaintiff’s “disability ended on December 9, 2011, and the claimant has not 

become disabled again since that date.”  [AR 46.]  In other words, the ALJ found that Plaintiff’s medical 

improvement related to her ability work rendered her “not disabled” as of December 9, 2011, and that 


                                                            
1
  The most recent version of the Diagnostic and Statistical Manual of Mental Disorders (DSM) does not include a 
GAF rating for assessment of mental disorders.  DSM‐V at 16‐17 (5th ed. 2013).  According to an earlier version of 
the DSM, a GAF between 41 and 50 describes “serious symptoms” or “any serious impairment in social, 
occupational, or school functioning”; 51 and 60 describes “moderate symptoms” or “moderate difficulty in social, 
occupational, or school functioning”; and 61 and 70 describes “some mild symptoms” or “some difficulty in social, 
occupational, or school functioning ..., but generally functioning pretty well, has some meaningful interpersonal 
relationships.”  DSM‐IV‐TR at 34 (4th ed. 2000). 

                                                                       3 
 
she  remained  “not  disabled”  through  the  December  13,  2016  decision  date.    Focusing  on  the  period 

between December 9, 2011 and December 3, 2016 and translating the ALJ’s findings into the familiar 5‐

step  sequential  evaluation  process  that  applies  to  initial  disability  determinations,  the  ALJ  found  as 

follows:  First, Plaintiff has not engaged in substantial gainful activity since December 9, 2011.  [AR 37.]  

Second, Plaintiff suffers from severe, or vocationally significant, mental and physical impairments.  [Id.]  

Mentally,  Plaintiff  suffers  from  affective  disorder/major  depression,  anxiety  disorder,  and  borderline 

intellectual functioning.  [Id.]  Physically, Plaintiff suffers from status‐post right L5‐S1 hemilaminectomy 

with  a  partial  facetectomy,  cervical  disc  degeneration,  hypothyroidism,  chronic  obstructive  pulmonary 

disease, carpal tunnel syndrome, obesity, diabetes mellitus, and dyspnea (labored breathing).  [Id.]  Third, 

none  of  these  impairments  satisfies  the  clinical  criteria  of  any  impairment  listed  in  Appendix  1  of  the 

regulations.  [AR 38.]   

         As required in any case that advances beyond step 3, the ALJ determined Plaintiff’s mental and 

physical residual functional capacity (RFC).  [AR 41.]  Mentally, Plaintiff is limited to performing simple, 

routine tasks; can respond appropriately to supervision, coworkers, and work situations, but should have 

only occasional interaction with coworkers and supervisors and occasional contact with the public; and is 

limited to tolerating few changes in a routine work setting, defined as occasional decision‐making and 

completion of simple tasks.  [Id.]  Physically, Plaintiff is limited to sedentary work as defined in 20 C.F.R. § 

404.1567(a) and 416.967(a) with frequent handling, fingering and feeling with the left hand; occasional 

climbing of ramps and stairs; no climbing of ladders, ropes or scaffolds; occasional stooping, kneeling, 

crouching  and  crawling;  no  working  at  unprotected  heights  or  around  mechanical  parts;  and  no 

concentrated exposure to extreme cold, humidity, fumes, odors, gases and pulmonary irritants.  [Id.]       

         Fourth,  Plaintiff  is  unable  to  perform  any  past  relevant  work.    [AR  44.]    Fifth,  Plaintiff  is  not 

disabled because she retains the ability to perform a significant number of jobs in the national economy 

such as sedentary, unskilled office clerk, assembler, and inspector.  [AR 45‐46, 783.] 


                                                            4 
 
                              The ALJ’s physical RFC findings are supported by substantial evidence. 

              Plaintiff’s primary argument is that the ALJ’s physical RFC findings, which limited her to sedentary 

work, are not supported by substantial evidence because the ALJ based them, in part, on “stale” medical 

opinions, which were over five years old at the time of the ALJ’s decision.  Specifically, in determining 

Plaintiff’s  RFC,  the  ALJ’s  December  13,  2016  decision  gave  “great  weight”  to  the  October  10,  2011 

examination findings of David Winkle, M.D. [AR 43, 1297‐1301] and “partial weight” to the November 30, 

2011  findings  of  non‐examining  physician  Sudhideb  Mukherjee  [AR  1315‐22]  and  the  May  15,  2012 

findings  of  non‐examining  physician  P.  Saranga  [AR  1412‐19],  both  of  which  allow  for  medium  work, 

including 6 hours of standing/walking per 8‐hour workday.2 

              There will always be a gap between the time the agency experts review the record and give their 

opinion and the time the hearing decision is issued.  Kelly v. Comm'r, 314 F. App’x 827, 831 (6th Cir. 2009).  

“Absent a clear showing that the new evidence renders the prior opinion untenable, the mere fact that a 

gap exists does not warrant the expense and delay of a judicial remand.”  Id.; see also McGrew v. Comm'r, 

343 F. App’x 26, 32 (6th Cir. 2009) (The ALJ did not improperly rely on the state agency physicians' stale 

opinions where it was clear the ALJ considered the medical examinations that occurred after the opinions 

were rendered and took into account any changes). 

              While admittedly 5‐year‐old medical opinions are a bit stale, the ALJ’s partial reliance on those 

opinions in support of a finding that Plaintiff can perform some sedentary jobs did not rise to the level of 

a reversible error for two reasons.  First, the administrative record contains no subsequent opinion from 

a medical source (given after the opinions the ALJ relied upon) as to what Plaintiff can still do despite her 

impairments.  See Blakley v. Comm'r, 581 F.3d 399, 409 (6th Cir. 2009) (Where the ALJ preferred the non‐



                                                            
2
  As indicated above, the ALJ found that that Plaintiff’s “disability ended on December 9, 2011 and [Plaintiff] has 
not become disabled again since that date.”  [AR 46.]  Thus, the ALJ found Plaintiff to be not disabled before and 
after December 9, 2011.  The ALJ’s finding of lack of disability before December 9, 2011 was not based on stale 
evidence. 

                                                                5 
 
examining  source  opinion  over  the  subsequent  opinion  of  the  treating  source,  “we  require  some 

indication that the ALJ at least considered these facts [i.e., the subsequent medical evidence considered 

by  the  treating  source]  before  giving  greater  weight  to  an  opinion  that  is  not  based  on  a  review  of  a 

complete  case  record”).    Second,  the  ALJ’s  RFC  determination  reflects  adequate  consideration  of  the 

subsequent  medical  evidence.    Specifically,  the  ALJ  acknowledged  that  “[a]dditional  evidence  was 

presented at the hearing level that supported limiting the claimant to the sedentary [as opposed to the 

medium] level.”  [AR 43.]   

         Plaintiff  complains  that  the  ALJ’s  decision  did  not  discuss  the  impact  on  her  RFC  of  CT‐scan 

evidence from July 2012, which shows moderate canal stenosis at L4‐L5 with moderate bilateral neural 

foraminal narrowing and worsening from the prior examination in April 2008; CT‐scan evidence from July 

2015, which shows severe canal narrowing at L4‐L5 with mild right neural foraminal narrowing; and nerve 

testing from July 2015, which shows moderate left side and moderate to severe right side carpal tunnel 

syndrome.  (Docket # 15 at 5‐6 referencing evidence, AR 2100, 2099, 2107.)  While, ideally, the ALJ should 

have  discussed  the  impact  of  this  evidence,  which  was  unavailable  to  Drs.  Winkle,  Mukherjee,  and 

Saranga, on his RFC findings, Plaintiff has not shown that the evidence is incompatible with performance 

of even a limited range of sedentary work.  “No principle of administrative law or common sense requires 

us to remand a case in quest of a perfect opinion unless there is reason to believe that remand might lead 

to a different result.”  Kornecky v. Comm'r, 167 F. App’x 496, 507 (6th Cir. 2006) (quoting Fisher v. Sec'y, 

869 F.2d 1055, 1057 (7th Cir. 1989)). 

      Plaintiff’s treatment notes after the ALJ’s decision do not warrant a “sentence six” remand. 

         As indicated at the outset, Plaintiff filed a motion for a remand for consideration of allegedly new 

and material evidence pursuant to the sixth sentence of 42 U.S.C. § 405(g).  (Docket # 16.)  Sentence 6 

authorizes the Court to remand for consideration of addition evidence “only upon a showing that there is 

new  evidence  [not  before  the  ALJ]  which  is  material  and  that  there  is  good  cause  for  the  failure  to 


                                                           6 
 
incorporate such evidence into the record in a prior proceeding.”  Evidence is material only if Plaintiff 

shows that there is a “reasonable probability that the [ALJ] would have reached a different disposition of 

the disability claim if presented with the new evidence.”  Miller v. Comm’r, 811 F.3d 825, 839 (6th Cir. 

2016) (quoting Sizemore v. Sec'y, 865 F.2d 709, 711 (6th Cir. 1988)). 

        In  this  case,  the  allegedly  material  evidence  consists  of  physical  treatment  notes  from  Phillip 

Singer, M.D., Western Kentucky Orthopaedic and Neurosurgical Associates [AR 289‐292] and records from 

Greenview Hospital [AR 88‐237].  (Docket # 16‐1 at 1.)  Plaintiff has not shown that the evidence is material 

for two reasons.  First, the evidence consists of raw medical findings and clinical data, with no medical 

opinion as to what Plaintiff can still do despite her impairments.  Lay persons (including Plaintiff and this 

Court) are generally “not qualified to interpret raw medical data in functional terms.”  Rudd v. Comm'r, 

531 F. App'x 719, 726 (6th Cir. 2013) (quoting Nguyen v. Sec’y, 172 F.3d 31, 35 (1st Cir. 1999)).  Second, 

Plaintiff has not identified any specific evidence that is necessarily incompatible with performance of even 

a limited range of sedentary work. 

                             Plaintiff’s remaining arguments are unpersuasive. 

        Plaintiff  argues  that  the  ALJ’s  mental  RFC  findings  are  not  supported  by  substantial  evidence 

because the ALJ based them, in part, on “stale” medical opinions, which were over five years old at the 

time of the ALJ’s decision.  Specifically, in determining Plaintiff’s RFC, the ALJ’s December 13, 2016 decision 

referenced the November 15, 2011 examination findings of certified psychologist Ollie C. Dennis, Ed.D. 

[AR  39,  1307‐13]  and  gave  “partial  weight”  to  the  December  4,  2011  findings  of  non‐examining 

psychologist  Ann  Hess,  Ph.D.  [AR  44,  1323‐39]  and  the  March  30,  2012  findings  of  non‐examining 

psychologist Ed Ross, Ph.D. [AR 1353‐69].  There will always be a gap between the time the agency experts 

review the record and give their opinion and the time the hearing decision is issued.  Kelly v. Comm'r, 314 

F. App’x 827, 831 (6th Cir. 2009).  “Absent a clear showing that the new evidence renders the prior opinion 

untenable, the mere fact that a gap exists does not warrant the expense and delay of a judicial remand.”  


                                                        7 
 
Id.  Plaintiff has identified no subsequent evidence that is inconsistent with the opinions of Drs. Dennis, 

Hess, and Ross and/or the ALJ’s mental RFC findings.   

        Plaintiff argues that the ALJ’s decision failed to address her obesity as required by Social Security 

Ruling (SSR) 02‐1p, 2002 WL 34686281.  The ruling does not mandate any particular mode of analysis but 

only directs an ALJ to consider a claimant's obesity, in combination with other impairments, at all stages 

of the sequential evaluation process.  Miller v. Comm’r, 811 F.3d 825, 835 (6th Cir. 2016) (citing Nejat v. 

Comm'r, 359 F. App’x 574, 577 (6th Cir. 2009)).  An ALJ satisfies this requirement, among other ways, if he 

credits “RFCs from physicians who explicitly accounted for [a claimant's] obesity.  Id. (quoting Coldiron v. 

Comm'r,  F.  App’x  435,  443  (6th  Cir.  2010)).    In  finding  that  Plaintiff  can  perform  medium  work,  Dr. 

Mukherjee noted Plaintiff’s weight of 262 pounds and height of 64 inches.  [AR 1316.]  The ALJ gave Dr. 

Mukherjee’s  findings  “partial  weight”;  acknowledged  that  Plaintiff  suffers  from  severe,  or  vocationally 

significant, obesity; and, based on the evidence as a whole, concluded that Plaintiff retains the capacity 

to perform a limited range of sedentary work.  [AR 37, 41, 43.]   

        Plaintiff  argues  that  the  ALJ’s  second  finding  is  not  supported  by  substantial  evidence:    “After 

considering  the  evidence  of  record,  the  undersigned  finds  that  [1]  the  claimant’s  current  medically 

determinable impairments could reasonably be expected to produce the alleged symptoms; however, [2] 

the claimant’s statements concerning the intensity, persistence and limiting effects of these symptoms 

are not credible to the extent they are inconsistent with the residual functional capacity assessment.”  [AR 

42.]  When, as here, the alleged symptoms are of greater severity than can be established based solely on 

the objective medical evidence, the ALJ will consider other medical and non‐medical factors.  20 C.F.R. § 

404.1529(c)(3).    “The  absence  of  sufficient  objective  medical  evidence  makes  credibility  a  particularly 

relevant  issue,  and  in  such  circumstances,  this  court  will  generally  defer  to  the  Commissioner's 

assessment.”  Wilson v. Comm’r, 618 F. App’x 281, 286 (6th Cir. 2015) (quoting Walters v. Comm’r, 127 

F.3d 525, 531 (6th Cir. 1997)).  The ALJ’s decision reflects adequate consideration of the relevant factors, 


                                                         8 
 
including taking care of her children, managing a household and finances, and part‐time work at Pizza Hut.  

[AR 43‐44.]  While Plaintiff disagrees with the ALJ's assessment, she has failed to show that the ALJ acted 

outside his province or abused his discretion in balancing the regulatory factors. 

         Finally,  Plaintiff  argues  that,  while  the  ALJ  acknowledged  that  she  suffers  from  severe,  or 

vocationally significant, “status‐post right L5‐S1 hemilaminectomy with a partial facetectomy” [AR 37], 

the ALJ erred in failing to recognize her severe “multilevel lumbar disease.”  (Docket # 15 at 3.)  The ALJ 

found  that  Plaintiff  suffers  from  “back  problems,”  including  “facet  degenerative  changes  and  canal 

narrowing,” which would affect her abilities to engage in “heavy lifting” and “bending and stooping.”  [AR 

42‐43.]    The  ALJ  found  that  Plaintiff  has  several  severe  impairments  and,  in  determining  her  RFC, 

“consider[ed]  the  limiting  effects  of  all  impairment(s),  even  those  that  are  not  severe.”    20  C.F.R.  § 

404.1545(e);  [AR  37,  41‐44].    Therefore,  “whether  the  ALJ  characterized  [a  particular  impairment]  as 

severe  or  non‐severe  …  is  ‘legally  irrelevant’  and  does  not  amount  to  [reversible]  error.”    Hedges  v. 

Comm’r, 725 F. App’x 394, 395 (6th Cir. 2018) (citing Maziarz v. Sec’y, 837 F.2d 240, 244 (6th Cir. 1987)). 

                                                           ORDER 

         Because the ALJ’s decision is supported by substantial evidence and is in accord with applicable 

legal standards, and because Plaintiff has not shown that a “sentence six” remand is warranted, Plaintiff’s 

motion for a remand (Docket # 16) is hereby DENIED, the Commissioner’s final decision is AFFIRMED, and 

Plaintiff’s complaint is DISMISSED. 

January 30, 2019




                                                          9 
 
